Exhibit 12.1 Computation of Ratios of Earnings to Fixed Charges The following table sets forth certain information regarding our consolidated ratio of earnings to fixed charges for the five-year period ended December 31, 2009. Year Ending December 31, Income before taxes and noncontrolling interest $ Fixed charges Adjusted earnings Interest expense Interest portion of operating leases 54 54 65 65 66 Fixed charges $ Ratio of earnings to fixed charges (a) (a) These ratios were calculated by dividing the sum of fixed charges into the sum of earnings before taxes and noncontrolling interest and fixed charges.Fixed charges for these purposes consist of all interest expense and the approximate portion of rental expense representing interest.
